Case 3:20-cv-05661-BHS Document 16-1 Filed 08/28/20 Page 1 of 8




               Exhibit A
8/25/2020                          Oregon Marijuana Surplus
                        Case 3:20-cv-05661-BHS              a Cautionary16-1
                                                       Document          Tale for Filed
                                                                                  Other States | The Pew Charitable
                                                                                          08/28/20       Page 2Trusts
                                                                                                                    of 8

        Stateline


    Oregon Marijuana Surplus a
    Cau onary Tale for Other States
    STATELINE ARTICLE July 11, 2019               By: Sophie Quinton           Topics: Economy & Federal Impact                Read me: 7 min




    Bud tenders help customers at Serra, a dispensary in Portland, Oregon. This year Oregon enacted legisla on
    intended to address the surplus of marijuana in the state.

    Richard Vogel/The Associated Press


            Five years a er Oregon legalized recrea onal marijuana, its lawmakers now are trying to rein
            in produc on, fearing the state’s big weed surplus will tempt some licensed businesses to sell
            their products out of state or on the illegal market.

            Such diversions could invite a crackdown from the federal government and cast a pall over
            the legal pot industry. Last year, the U.S. a orney for the District of Oregon put the state on
            no ce when he announced that curbing interstate traﬃcking was his top cannabis law
            enforcement priority.


https://www.pewtrusts.org/en/research-and-analysis/blogs/stateline/2019/07/11/oregon-marijuana-surplus-a-cautionary-tale-for-other-states       1/7
8/25/2020                          Oregon Marijuana Surplus
                        Case 3:20-cv-05661-BHS              a Cautionary16-1
                                                       Document          Tale for Filed
                                                                                  Other States | The Pew Charitable
                                                                                          08/28/20       Page 3Trusts
                                                                                                                    of 8
            Licensed growers have spent thousands of dollars on compliance and don’t want to risk their
            businesses by selling illegally, said Michael Getlin, founder of a 15,000-square-foot cannabis
            farm in Oregon City. “The ﬂip side of that is, I get cold calls all the me from people out of
            state looking to go shopping,” he said — o en oﬀering two or three mes market price in
            Oregon.

            Oregon’s surplus, though legal, is something of a cau onary tale for other states as they try
            to manage marijuana supply and demand. Enough recrea onal cannabis sat on dispensary
            shelves, in warehouses and in processing plants this January to sa sfy buyers for more than
            six years, according to a report from the Oregon Liquor Control Commission, the state
            agency that regulates recrea onal marijuana.

            Like California, Oregon has a long history of illegal grows. And while some states, such as
            Colorado and Washington, limit the produc on licenses people can hold and the number of
            plants businesses can grow, Oregon has made it easy for people to harvest a lot of weed.

            “They underes mated the number of people that would be willing to convert to the legal
            market or would want to par cipate in the legal market,” said Beau Whitney, vice president
            and senior economist for New Fron er Data, a company based in Washington, D.C., that
            studies the cannabis industry.

            To address the pot glut, Oregon this year enacted legisla on that allows the regulators to
            stop issuing new produc on licenses when supply exceeds demand. The state also approved
            a measure that, with federal approval, would allow growers to sell their cannabis out of
            state.

            Congressional bills that would legalize marijuana sales at the federal level have so far been
            unsuccessful. But two Democrats who represent Oregon in Congress, Sen. Ron Wyden and
            Rep. Earl Blumenauer, last month proposed legisla on that would allow for interstate
            commerce between states with legal cannabis programs.

            Oregon marijuana growers appear to have planted less cannabis this year and prices have
             cked up, a sign that the market is correc ng, said Adam Smith, founder and director of the
            Cra Cannabis Alliance, a nonproﬁt trade group based in Oregon.

            S ll, Smith said, “the ﬁx is open markets.” His group pushed for the Oregon interstate
            commerce bill and plans to lobby for similar legisla on in California and beyond.

            Produc on Control


https://www.pewtrusts.org/en/research-and-analysis/blogs/stateline/2019/07/11/oregon-marijuana-surplus-a-cautionary-tale-for-other-states   2/7
8/25/2020                          Oregon Marijuana Surplus
                        Case 3:20-cv-05661-BHS              a Cautionary16-1
                                                       Document          Tale for Filed
                                                                                  Other States | The Pew Charitable
                                                                                          08/28/20       Page 4Trusts
                                                                                                                    of 8
            The Oregon cannabis glut has raised eyebrows among experts who study marijuana markets.
            “The biggest policy lesson you can take from this is: understand the exis ng cannabis
            market,” said Adam Orens, co-founder of the Marijuana Policy Group, a consul ng outﬁt
            based in Denver.

            His group helps states create an ini al es mate of marijuana demand by looking at federal
            drug use surveys and conduc ng new surveys of state residents. Once legal sales are up and
            running, he said, plant tracking systems can help regulators follow market dynamics.

            Many states limited marijuana produc on from the get-go. Washington state, for instance,
            issued produc on licenses only during a 30-day period in 2013 and allowed producers to
            license no more than three businesses each.

            Marijuana prices have been dropping in recent years in Washington. But people in the
            industry disagree over whether that means there’s an oversupply problem and how to
            address it, said Brian Smith, communica ons director for the Washington State Liquor and
            Cannabis Board.

            “We’re in a diﬀerent boat than Oregon is,” he said. The regulatory agency hasn’t completed a
            supply and demand study yet, but it found in a recent report that most marijuana producers
            in Washington are plan ng in less than the total amount of space allowed under their
            licenses.

            Colorado’s Department of Revenue issues produc on licenses in ﬁve ers, from up to 1,800
            plants to up to 13,800 plants. All cul va on licenses begin at the ﬁrst er. To move up a er,
            growers must prove that they sold 85% of the crop they grew in the previous six months.

            If cul vators can’t transfer enough product, oﬃcials may knock their license down to a lower
             er, according to Shannon Gray, marijuana communica ons specialist for the Revenue
            Department.

            In 2017, licensed growers in Colorado produced about 13% more marijuana than was sold
            that year, according to a report prepared for the Revenue Department by the Marijuana
            Policy Group and the Leeds School of Business at the University of Colorado, Boulder.

            The report shows supply and demand are “eﬀec vely in equilibrium,” Gray said in an email.

            Statewide produc on limits help keep supply and demand aligned, Orens said, as do local
            cul va on and sale limits and Colorado’s ini al requirement that each company control
            produc on, processing and sales. “It’s not one speciﬁc thing, it’s all these things together,” he
            said.

https://www.pewtrusts.org/en/research-and-analysis/blogs/stateline/2019/07/11/oregon-marijuana-surplus-a-cautionary-tale-for-other-states   3/7
8/25/2020                          Oregon Marijuana Surplus
                        Case 3:20-cv-05661-BHS              a Cautionary16-1
                                                       Document          Tale for Filed
                                                                                  Other States | The Pew Charitable
                                                                                          08/28/20       Page 5Trusts
                                                                                                                    of 8
            Whitney at New Fron er Data said the decline in the price of retail marijuana comes not
            from oversupply but compe                 on among businesses.

            ‘The Emerald Region’
            Oregon regulators’ eﬀorts to create a legal marijuana industry have been complicated by the
            long history of illegal grows in the area.

            The Cra Cannabis Alliance’s Smith calls Southern Oregon and Northern California “the
            emerald region,” where long, dry growing seasons and cool nights create a perfect climate for
            growing marijuana outdoors. Prior to legaliza on, some illegal pot grown in Oregon was
            traﬃcked out of state, he said.

            A er Oregonians voted to allow marijuana sales in 2014, policymakers focused on bringing
            illegal businesses into the legal system, which is constrained by state borders.

            “When the system was ge ng set up in Oregon — it wasn’t really launching a brand new
            market, it was transi oning an underground, unregulated market into an above-ground,
            regulated one,” said TJ Sheehy, a data analyst for the Oregon Liquor Control Commission’s
            marijuana program.

            To encourage illegal businesses to transi on, Oregon policymakers at ﬁrst didn’t set a cap on
            licenses. Fees are low — star ng at $1,000 for a 2,500-square-foot outdoor grow or a 625-
            square-foot indoor grow — and since 2016, aspiring marijuana magnates haven’t needed to
            live in the state to get a business license.

            “If you want a license of a certain size, you can have it,” Sheehy said. “So it’s up to you to
            decide what makes market sense.”

            The Oregon commission has licensed 1,136 recrea onal growers.

            Recrea onal growers aren’t the only suppliers in the state. Only about half the marijuana
            Oregon adults consume is bought from licensed recrea onal dispensaries, with the
            remainder supplied by medical growers, home growers and the illegal market, Sheehy said.

            He said there’s no evidence that a lot of recrea onal legal marijuana is going out of state,
            though some businesses may be breaking the law to juice sales, such as by inﬂa ng their pot
            potency results.

            A lot of the excess cannabis will be composted if producers can’t ﬁnd buyers, Sheehy said.




https://www.pewtrusts.org/en/research-and-analysis/blogs/stateline/2019/07/11/oregon-marijuana-surplus-a-cautionary-tale-for-other-states   4/7
8/25/2020                          Oregon Marijuana Surplus
                        Case 3:20-cv-05661-BHS              a Cautionary16-1
                                                       Document          Tale for Filed
                                                                                  Other States | The Pew Charitable
                                                                                          08/28/20       Page 6Trusts
                                                                                                                    of 8
            The overproduc on of marijuana in Oregon and illegal export of surplus product remains an
            important concern for the U.S. A orney’s Oﬃce, said Kevin Sonoﬀ, its public aﬀairs oﬃcer,
            in an email. Since last May, he added, the oﬃce has focused more on this issue — especially
            in Southern Oregon — and marijuana-related inves ga ons, arrests and convic ons have
            increased.

            Prices for marijuana ﬂower crashed in late 2017, sending many growers out of business. “At
            pre y much the drop of a hat, prices dropped by 50%,” said Michael Johnson, chief opera ng
            oﬃcer of Siskiyou Sungrown, an 80,000-square-foot outdoor grow in Southern Oregon. “We
            ended up extrac ng a lot of that inventory, rather than selling it as smokable ﬂower.”

            The emergency legisla on that Democra c Gov. Kate Brown signed into law his year allows
            Oregon regulators to stop issuing producer licenses when supply exceeds demand.

            The commission had paused processing of applica ons in 2018 because their workload
            exceeded staﬀ capacity, said Mark Pe nger, the recrea onal marijuana spokesman for the
            Oregon Liquor Control Commission. The new legisla on allowed the agency to extend its
            moratorium through 2021.

            Legislators also laid the groundwork for interstate marijuana trade with a law allowing the
            governor to sign marijuana delivery agreements with other governors, once given the go-
            ahead from the federal government.

            Oregon state Sen. Floyd Prozanski, a Democrat who sponsored the interstate commerce bill,
            ﬂoated similar legisla on two years ago but it didn’t pass the Senate. This me around, he
            said concern about overproduc on helped propel his bill to the governor’s desk.

            Given Oregon’s climate and history of marijuana produc on, pot could be the state’s next
            signature export, Prozanski said. “I see cannabis to Oregon as Kentucky sees bourbon.”

            People close to the marijuana industry say that Oregon’s oversupply problem may have
            peaked last year. “People went bankrupt,” said Don Morse, former chairman of the Oregon
            Cannabis Business Council, a trade group. “And the market se les itself out.”

            “My farmer clients tell me that prices are going up, and same with my dispensary clients,”
            said Amy Margolis, a lawyer based in Portland who specializes in the cannabis industry.

            Switching to Hemp
            Now Oregon is experiencing a diﬀerent cannabis gold rush: Morse said that many former
            marijuana business people — himself included — have go en out of the saturated pot market


https://www.pewtrusts.org/en/research-and-analysis/blogs/stateline/2019/07/11/oregon-marijuana-surplus-a-cautionary-tale-for-other-states   5/7
8/25/2020                          Oregon Marijuana Surplus
                        Case 3:20-cv-05661-BHS              a Cautionary16-1
                                                       Document          Tale for Filed
                                                                                  Other States | The Pew Charitable
                                                                                          08/28/20       Page 7Trusts
                                                                                                                    of 8
            and switched to growing hemp, a type of cannabis that is legal na onwide and cannot
            produce a high.

            Two years ago, before Congress in 2018 legalized hemp produc on and commercial sales,
            oﬃcials at the Oregon Department of Agriculture gave 246 farmers permission to plant
            some 3,300 acres of hemp. This year, they gave eight mes as many farmers permission to
            plant some 53,000 acres. Many growers aim to harvest hemp for cannabidiol, or CBD, a
            trendy extract with alleged health beneﬁts.

            The agency doesn’t track how many former marijuana growers are now growing hemp,
            according to Sunny Summers, the cannabis policy coordinator at the Department of
            Agriculture.

            Hemp CBD is so new that analysts have yet to agree on its actual market size. But like many
            farmers, Morse is op mis c. His company next year will seed 1,100 acres of hemp in Oregon
            and California, a er growing less than 10 acres this year.

            “People say, ‘Well you’re going to experience an oversupply of hemp.’ And maybe, maybe
            not, because you can ship over state lines,” he said. “And you can compete in the na onal
            market.”


         Top State Stories 7/10                                                                                       Top State Stories 7/11




    AUTHORS

                       Sophie Quinton
                       Staﬀ Writer
                       Stateline




    RELATED

       Topics          Economy, Federal Impact
       Places          Oregon, Washington, California, Colorado




https://www.pewtrusts.org/en/research-and-analysis/blogs/stateline/2019/07/11/oregon-marijuana-surplus-a-cautionary-tale-for-other-states      6/7
8/25/2020                          Oregon Marijuana Surplus
                        Case 3:20-cv-05661-BHS              a Cautionary16-1
                                                       Document          Tale for Filed
                                                                                  Other States | The Pew Charitable
                                                                                          08/28/20       Page 8Trusts
                                                                                                                    of 8

       EXPLORE MORE FROM STATELINE



            explore by place



            explore by topic




                                                                                                SIGN UP
    About Stateline                                        Media Contact
    Stateline provides daily repor ng and Jeremy Ratner                                         Sign up for our daily update—
    analysis on trends in state policy.                    Director,                            original repor ng on state policy,
                                                           Communica ons                        plus the day's ﬁve top reads from
    About Stateline
                                                           202.540.6507                         around the Web.

                                                                                                   Email address                            SUBMIT




https://www.pewtrusts.org/en/research-and-analysis/blogs/stateline/2019/07/11/oregon-marijuana-surplus-a-cautionary-tale-for-other-states            7/7
